UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA CRIMINAL ACTION

VERSUS

THOM_AS A. NELSON, JR. NO.: 10-00099-BAJ-SCR-1
ORDER

Before the Court is the Motion for Certificate of Appealability (Doc. 276)

by Petitionel'. For the reasons stated herein, the motion is DENIED.
I. LEGAL STANDARD

To obtain a certificate of appealability, a petitioner must make a “substantial
showing of the denial of a constitutional right-” Mil£er-El v. Cockre£l, 537 U.S. 322,
336 (2003). To demonstrate this, a petitioner must show that reasonable jurists could
debate whether the petition should have been resolved in a different manner or that
issues presented were adequate to deserve encouragement to proceed further. Id,.

II. ANALYSIS

Petitioner seeks to certify three issues for appeal. One issue stems from his

actual innocence claim and the remaining two stem from his ineffective assistance of

counsel claim. The Court addresses each in turn.

A. Actual Innocence

Petitioner asserts that the Court erred in refusing to conduct an evidentiary
hearing on Petitioner’s claim of actual innocence under McDonnell v. United, States.
136 S.Ct. 2355 (2016). The Court concluded that Petitioner’s claim of actual innocence
was meritless based on a thorough review of an extensive trial record. The record
indicated that Petitioner received funds in exchange for facilitating the awarding of
New Roads’ contracts to Cifer, a Ectitious company created by the FBI. Petitioner also
received funds in exchange for assisting Cifer in obtaining a three to four million
dollar grant from the EPA. (Doc. 271 at p. 12). These activities clearly qualify as
official acts under McDonne£l. Petitioner has not pointed to any facts that could alter
the Court’s conclusion. Accordingly, Petitioner is not entitled to a certificate of
appealability on this issue.

B. Ineffective Assistance of Counsel

Petitioner asserts that the Court erred in finding that Petitioner was not
prejudiced by former counsel Mr. Pate’s allegedly deficient performance and by not
addressing Mr. Pate’s failures to (1) adequately advise Mr. Nelson concerning the
expansion of his sentencing exposure as well as (2) determine whether the
Government’s plea offer remained open after Petitioner chose to retract his guilty
plea and subsequently advise Petitioner of this option. The Court, in its ruling on
Petitioner’s Motion to Vacate, did not render a conclusion as to whether Mr. Pate’s
performance fell below an objective standard of reasonableness given the lack of

clarity in the record. (Doc. 271 at p. 14). However, the Court did conclude that

Petitioner failed to prove prejudice. The evidence indicated that Petitioner sought out
Mr. Pate as his trial counsel only after he decided to not plead guilty to the offense
charged in the lndictment, despite a detailed discussion with prior counsel regarding
the consequences of his decision. Thus, regardless of what advice Mr. Pate would have
provided, including the consequences of failing to plead guilty, the merits of an
entrapment defense, and the continued availability of the option to plead guilty, the
evidence adduced at the hearing on the motion revealed that Petitioner would have
chosen to go to trial notwithstanding any such discussion with Mr. Pate. This is
evidenced by the fact that Petitioner’s prior counsel, who represented and advised
him prior to the hiring of Mr. Pate, provided all of the required legal advice that
Petitioner now contends would have led him to alter his decision to plead guilty had
the advice been provided to him by Mr. Pate rather than his prior counsel.
Accordingly, the Court concludes that reasonable jurists would not debate whether
Plaintiff could prove his ineffective assistance claim_ As such, Petitioner is not
entitled to a certificate of appealability on the issues stemming from his ineffective

assistance of counsel claim_

III. CONCLUSION
Accordingly,
Petitioner’s Motion for Certificate of Appealability (Doc. 276) is

DENIED.

{_d"'_`day of April, 2019.

JUDGE BRIANR~.-JACKSON

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

Baton Rouge, Louisiana, this

